Citation Nr: 0707256	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDING OF FACT

The veteran currently has Level I hearing in his left ear and 
Level I hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in June 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The June 2004 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  Although the veteran indicates that he would be 
willing to report for another VA examination so that a 
different opinion could be obtain, the Board finds that the 
June 2004 VA examination included all pertinent audiological 
testing with which to rate the veteran's bilateral hearing 
loss.  Thus, further examination is not warranted.  The 
veteran is always permitted to submit additional medical 
evidence on his own.  The VCAA letter explained that this was 
the case.  However, he did not submit any additional medical 
evidence.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran contends that his bilateral hearing loss has 
worsened in severity.  He reportedly has trouble hearing 
background noises and people speaking.  The veteran's spouse 
submitted a statement in which she reported that there had 
been a drastic reduction in the past 6 months in the 
veteran's ability to hear.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Likewise, his spouse is competent 
to report that she noticed that the veteran does not appear 
to hear her as well as he could in the past.  However, the 
veteran and his wife as lay persons have not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding medical assessment are not competent, at least as 
to the measurable level of hearing loss that must be provided 
by the appropriate testing for VA rating purposes.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, 
even though the veteran is competent to report that he has 
difficulty hearing and his wife is competent to report what 
she has noticed about the veteran's ability to hear, they are 
not competent to state the level of hearing loss at the 
specific decibel levels required for evaluation under the VA 
Rating Schedule.

On the authorized VA audiological evaluation in June 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
50
60
LEFT

20
35
50
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The puretone threshold average in the right ear was 40.  The 
puretone threshold average in the left ear was 42.5.  The 
examiner stated that puretone air and bone conduction results 
indicated normal peripheral hearing sensitivity from 250-1000 
Hertz, mild at 2000 Hertz, sloping to severe from 3000 to 
8000 Hertz, bilaterally; and excellent word discrimination 
abilities, bilaterally.

Under the rating criteria, the June 2004 examination results 
constitute Level I hearing on the left and Level I hearing on 
the right.  When combined, the result is a non-compensable or 
0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss.  Thus, 
the benefit sought on appeal must be denied. 

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


